DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022, has been entered.
Response to Arguments
Applicant’s arguments filed on December 10, 2021, were addressed in the Advisory Action mailed on December 29, 2021.
Status of Claims
Amendment to the Claims was filed on December 10, 2021. These Claims are addressed in this office action.
Claims 3, 9, and 14 were canceled.
Claims 1, 2, 4-8, 10-13, and 15-19 are currently pending.
Claim Objections
Amendment to the claims filed on December 10, 2021, obviate the necessity of the Claim Objections raised in the office action mailed October 13, 2021.
Claim Rejections - 35 USC § 112
Amendment to the claims filed on December 10, 2021, obviate the necessity of the Claim Objections raised in the office action mailed October 13, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Njeim on March 11, 2022.
The application has been amended as follows: 
Claim 15  line 1, “claim 14” has been replaced with - - claim 1 - -.
Allowable Subject Matter
Claims 1, 2, 4-8, 10-13, and 15-19  are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Daalderop (DE 20200800917A1) is the closest art to the claimed invention, except it does not disclose wherein said valve, said actuating member, and at least a part of said knob are encased in same cylindrical casing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753